      Case 3:15-cr-00067-HTW-FKB Document 43 Filed 10/23/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                        CRIMINAL NO. 3:15cr67-HTW-FKB

IRB BENJAMIN

              UNITED STATES OF AMERICA’S MOTION TO TRANSFER
               FUNDS TO THE UNITED STATES MARSHALS SERVICE

       The United States of America, by and through the United States Attorney and the

undersigned Assistant U.S. Attorney for the Southern District of Mississippi, respectfully submits

this Motion to Transfer Funds and advises the Court as follows:

       1.      On March 3, 2017, Defendant Irb Benjamin was sentenced to 70 months of

confinement and 2 years supervised release. He was also ordered to pay a $100 special assessment,

a $100,000 fine, and $260,782 in forfeiture (money judgment); the fine and forfeiture were to be

paid within 90 days. On April 20, 2017, Benjamin paid the $100 special penalty assessment, the

$100,000 fine, and the $260,782 money judgment to the Clerk of Court. The money judgment

payment was entered as “Restitution Assets Forfeiture.” See Case Inquiry Report, Ex. A.

       2.      Rather than paying the Clerk of Court, Benjamin should have paid the $260,782 to

the seizing agency, which in this case is the Federal Bureau of Investigation. The FBI, in turn,

would have processed the payment and turned it over to the United States Marshals Service, the

primary custodian for forfeited assets.

       3.      The United States of America requests that the Clerk of Court prepare an official

check in the amount of $260,782.00, payable to the U.S. Marshals Service, with a notation that it

is for Asset ID # 17-FBI-001700.
      Case 3:15-cr-00067-HTW-FKB Document 43 Filed 10/23/18 Page 2 of 3



       Accordingly, the United States of America respectfully requests this Court enter an Order

for the transfer of these funds from the Clerk of Court to the U.S. Marshals Service.


DATE: October 23, 2018                               Respectfully submitted,

                                                     D. MICHAEL HURST, JR.
                                                     United States Attorney

                                         By:         /s/ Marc A. Perez
                                                     MARC A. PEREZ
                                                     Assistant United States Attorney
                                                     WA Bar No. 33907
                                                     United States Attorney’s Office
                                                     501 East Court Street, Suite 4.430
                                                     Jackson, Mississippi 39201
                                                     Telephone:     (601) 973-2820
                                                     Facsimile:     (601) 965-4032
                                                     Email:         Marc.Perez@usdoj.gov




                                                2
       Case 3:15-cr-00067-HTW-FKB Document 43 Filed 10/23/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Marc A. Perez, Assistant U.S. Attorney, hereby certify that, on this day, I electronically

filed the foregoing with the Clerk of Court using the CM/ECF system, which sent notification to

all counsel of record.

       Dated: October 23, 2018

                                                     /s/ Marc A. Perez
                                                     MARC A. PEREZ
                                                     Assistant United States Attorney
